DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Action
Receipt of Remarks filed on 12/15/2020 is acknowledged. Claims 23-33 and 35-37 are pending in this application.  Claims 1-22 and 34 have been cancelled.  Claims 28, 30-33, 35 and 37 have been amended.

Status of Claims
Accordingly, claims 28-33 and 35-37 are presented for examination on the merits for patentability as they read upon the elected subject matter and claims 23-27 directed to non-elected invention is withdrawn.
The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

Priority
The present application is a 371 of PCT/EP2017/070914, filed on August 18, 2017, which claims foreign priority to European Patent Application No. 16184747.0, filed on August 18, 2016.
Withdrawn of Objection/Rejection
Applicant’s amendments filed on 12/15/2020 have been considered.
(1)	The claim amendment overcome the previous claim objection.  Therefore, the objection is hereby withdrawn.
(2)	The claim amendment overcome the previous rejection, under 35 U.S.C. 112(b) as being indefinite, to claims 28-33 and 35-37 because the indefinite issues have been corrected. Therefore, the rejection is hereby withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point 

(1)	Claims 28-33 and 35-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over BASEETH et al. (EP 2120586 B1) in view of COULTAS et al. (WO 94/00985) and TSO et al. (U. S. Patent No. 3,326,664).

Applicants Claim
Applicants claim a method for inhibiting the growth of suckers on plants, comprising treating a plant (e.g. tobacco) with a composition comprising: (i) pelargonic acid; and (ii) two non-ionic surfactants (e.g. a polyoxyethylene sorbitan alkyl ester and sorbitan alkyl ester).

Determination of the scope and content of the prior art 
(MPEP 2141.01)
For claim 28, BASEETH throughout teaches an environmental friendly adjuvant composition for agricultural use, wherein the adjuvant system comprises multiple components, including at least one secondary ingredient, i.e. a vegetable fatty acid and a co-surfactant (see: [0028]), wherein the vegetable fatty acids can be pelargonic acid (see: [0030], line 20; and page 13: reference claim 1, line 24 & 30) and the co-surfactants can be a combination of, i.e. sorbitan alkyl ester and polyoxyethylene sorbitan alkyl ester (e.g. sorbitan monostearate and polyoxyethylene sorbitan monooleate) (see: [0024], line 38-39; page 3, line 35-38; and page 13: reference claim 1, line 13 & 17-18).
claim 28; and the “co-surfactants can be a combination of, i.e. sorbitan alkyl ester and polyoxyethylene sorbitan alkyl ester” taught by BASEETH reads on “the present composition comprises two non-ionic surfactants wherein the first non-ionic surfactant is a polyoxyethylene sorbitan alkyl ester and the second non-ionic surfactant is a sorbitan alkyl ester” of claim 28.
BASEETH teaches that the adjuvant composition comprises environmentally friendly adjuvants and surfactants, which provides more uniform coverage by decreasing surface tension of spray solutions, thus, aiding in penetration, and provides better efficacy, adhesion and retention of the agrochemical to the surface of the leaf (see: [0015]; [0023]; and [0057], line 5-7).
For claim 35, BASEETH teaches the species of the polyoxyethylene sorbitan alkyl ester co-surfactant can be, e.g. polyoxyethylene sorbitan monolaurate, polyoxyethylene sorbitan monooleate, polyoxyethylene sorbitan monopalmitate, polyoxyethylene sorbitan monostearate, or a combination thereof (see: [0006], line 2, 6-7 & 11; and page 13: reference claim 1, line 13 & 17-18).  This reads on the same “polyoxyethylene sorbitan alkyl ester” as claimed.
For claim 36, BASEETH teaches a species of the sorbitan alkyl ester co-surfactant can be sorbitan monostearate (see: [0006], line 2; and page 13: reference claim 1, line 13).  This reads on the same “sorbitan alkyl ester” as claimed.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
claim 28, wherein the adjuvant composition can comprise the vegetable fatty acid (e.g. pelargonic acid) and a combination of co-surfactants (e.g. a sorbitan alkyl ester and a polyoxyethylene sorbitan alkyl ester) to provide better coverage and penetration of the agrochemical on leaf, and better efficacy, adhesion and retention of the agrochemical to the surface of the leaf, as discussed above.
But BASEETH does not teach applying the agricultural adjuvant composition to inhibit the growth of suckers on plants, as the present method of claim 28.  The deficiency is taught by the references COULTAS et al. and TSO et al.
For claim 28, COULTAS teaches a method for controlling sucker growth in tobacco plants, comprising administering to said suckers of a sucker-inhibiting amount of a fatty acid, wherein the fatty acid having 7 to 11 carbon atoms are particularly preferred and represented by the formula: R1Y1Y2COOR2, wherein:
R1 = C7-C11 (e.g. a C9-pelargonic acid); Y1 and Y2 = H; R2 = H (see: page 3, line 11-30; page 4, line 5-10; page 5, line 13, 22 & 32; and page 10: reference claim 23).  As such, COULTAS’s method reads on the present method as claimed.
For claim 29, the “tobacco plants” taught by COULTAS reads on the same “tobacco” plants as claimed.
For claim 30, COULTAS teaches that the use of the fatty acid in sucker control program frequently involves at least 2 to 3 treatments of topped tobacco with the fatty acid as the initial contact agent in the initial contact treatment phase of the sucker control program, wherein the fatty acid can be used either sequentially or simultaneously in the follow-up treatment phase of the sucker control program (see: page 4, line 20-26).

As such, the interval “days or weeks” between the initial treatment and later treatment taught by COULTAS is obvious over the claimed “application interval, i.e. 3-10 days, because the time interval “3 days” as claimed is obviously within the application time interval of “days”, or the time interval “10 days” as claimed is obviously within the application time interval of “weeks” since 10 days is about 1.5 weeks.
For claims 31-33, COULTAS teaches an example wherein pelargonic acid (C9-fatty acid) formulation was applied to the topped tobacco plants in 20 mL total spray volume, containing 60 % by weight of pelargonic acid (see page 5, line 19-32: Example 1).  As such, the “spraying” to the topped tobacco plants, as taught by COUTLAS, reads on “the treating comprises spraying” recited in claim 32.

The other reference TSO teaches a method of controlling the growth of suckers in tobacco plants by applying to the tops of decapitated plants, or to the plants having newly formed flower buds, a lower alkyl ester of a C6-C18-fatty acid, e.g. methyl ester of C8-C12-fatty acids, at an effective concentration as low as 5 % by weight (see: col. 1, line 64 to col. 2, line 3).
TSO teaches an emulsion as example, which comprises 2 mL of methyl ester of pelargonic acid, 8 mL of TWEEN® 20 and 40 mL of water.  The emulsion was sprayed onto the topped tobacco plants and the result showed 98% sucker inhibition (see col. 2, Example 4: line 64-67).  Noted that TWEEN® 20 is the commercial product of the claimed polyoxyethylene sorbitan monolaurate, as evidenced by the previous attached article of TWEEN® 20 (see Office action, mail date: 09/17/2020, page 11).

As such, the effective concentration of the methyl ester of pelargonic acid used for controlling the growth of suckers in tobacco plants, as taught by TSO, is similar to the concentration of the pelargonic acid, as recited in claims 31 and 33.

Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to combine BASEETH’s agricultural adjuvant composition with COUTLAS’s agricultural composition, and utilizes the combined composition in a method for controlling sucker growth in tobacco plants because the reference BASEETH teaches that the agricultural adjuvant composition, when applies to plants, can provide several beneficial effects for the treated plants, i.e. better coverage of the agrochemical on the leaf, better penetration of the agrochemical in a canopy, as well as better efficacy, adhesion and retention of the agrochemical to the surface of the leaf, and the reference COUTLAS teaches that agricultural composition comprising pelargonic acid (or its methyl ester form taught by TSO) and maleic hydrazine is effective and useful for inhibiting the growth of suckers on tobacco plants.  
Therefore, one ordinary skilled in the art would have expected that the agricultural composition, produced from the combination of BASEETH, COUTLAS and TSO, can be applied to tobacco plants not only to provide better coverage, penetration, efficacy, adhesion and retention of the agrochemical to the surface of the leafs, but also to control the growth of suckers on tobacco plants, as taught by COUTLAS and TSO.
9-fatty acid) formulation can be applied to the topped tobacco plants in 20 mL total spray volume containing 60 % by weight of pelargonic acid, and TSO teaches pelargonic acid alkyl esters can be used and applied to the topped or newly formed flower buds of tobacco plants for controlling the growth of suckers in said tobacco plants.  TSO also teaches that the amount of pelargonic acid (in methyl ester form) that is effective for controlling the growth of suckers is equivalent to a concentration of about 35 g/L, and such concentration taught by TSO is similar to the concentration of pelargonic acid used and applied in the present method.  Therefore, the teaching provided by COUTLAS and TSO is sufficient to establish a prima facie case of obviousness.
From the combined teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

(2)	Claims 28-33 and 35-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over BASEETH et al. (EP 2120586 B1) in view of COULTAS et al. (WO 94/00985) and TSO et al. (U. S. Patent No. 3,326,664) as applied to claims 28-33 and 35-36, and further in view of BHATNAGAR et al. (WO 2006/126211 A2) as evidenced by AMENT et al. (WO 2008/034602 A2).



Applicants Claim
Applicants claim a method for inhibiting the growth of suckers on plants, comprising treating a plant (e.g. tobacco) with a composition comprising: (i) pelargonic acid; and (ii) two non-ionic surfactants, i.e. a polyoxyethylene sorbitan alkyl ester and a sorbitan alkyl ester; wherein the polyoxyethylene sorbitan alkyl ester is polyoxyethylene sorbitan monooleate and the sorbitan alkyl ester is sorbitan monooleate.

Determination of the scope and content of the prior art 
(MPEP 2141.01)
The combined teaching of BASEETH, COULTAS and TSO have been set forth above. 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
BASEETH, COUTLAS and TSO combined teaches a method similar to the present method for inhibiting the growth of suckers on plants, i.e. tobacco plants, comprising a vegetable fatty acid (e.g. pelargonic acid) and a combination of co-surfactants comprised of: a sorbitan alkyl ester (e.g. sorbitan monostearate; see: [0006], line 2) and a polyoxyethylene sorbitan alkyl ester (e.g. polyoxyethylene sorbitan monolaurate, polyoxyethylene sorbitan monooleate, polyoxyethylene sorbitan monopalmitate, and/or polyoxyethylene sorbitan monostearate) as set forth above.
As such, BASEETH’s co-surfactant “polyoxyethylene sorbitan monooleate” reads on the “first nonionic surfactant is polyoxyethylene sorbitan monooleate”, as recited in claim 37.
While BASEETH teaches one of the co-surfactants can be a sorbitan alkyl ester, e.g. sorbitan monostearate, BASEETH does not list “sorbitan monooleate” as the species claim 37.  The deficiency is suggested by the other reference BHATNAGAR.
BHATNAGAR teaches an agricultural spray oil composition for controlling pests, insects and diseases in a variety of plantations, agricultural fields, orchards, and flowers (see: page 4, line 3-10;  page 8, line 4-7), wherein the spray oil contains a combination of non-ionic emulsifiers, namely: sorbitan monooleate with polyoxyethylene sorbitan monooleate (see: page 4, line 8-10).
It is noted that “tobacco plant”, as taught in COUTLAS and TSO, is a well-known “plantation” in the relevant art, as evidenced by AMENT et al. (see WO 2008/034602 A2: [0030], line 3).
BHATNAGAR also teaches that the above agricultural spray oil composition, when it is used in agricultural applications, can provide excellent control of pests, and the spray oil composition is eco-friendly, highly biodegradable, non-toxic to humans and non-phytotoxic to plants, and is thus suitable for organic farming (see: page 4, line 21-23 & 25-30).
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to further include the nonionic surfactant “sorbitan monooleate” with the co-surfactants taught by BASEETH because BHATNAGAR teaches that the nonionic emulsifiers, i.e. sorbitan monooleate and polyoxyethylene sorbitan monooleate, are eco-friendly, highly biodegradable, non-toxic to humans and non-phytotoxic to plants, and is suitable for organic farming.  Therefore, a skilled person in the art would have recognized that when the non-ionic surfactant “sorbitan monooleate” is used together with the non-
Therefore, from the combined teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments
Applicants’ arguments filed on 12/15/2020 have been considered but are not persuasive.
Applicants first argued that BASEETH does not provide any reason why the skilled person would specifically select a composition comprising the combination of pelargonic acid and two or more nonionic surfactants, wherein the first nonionic surfactant is a polyoxyethylene sorbitan alkyl ester and wherein the second nonionic surfactant is a sorbitan alkyl ester as recited in the amended claim 28, when there are a list of vegetable fatty acids is provided of which pelargonic acid is one, and a list of co-surfactants of which sorbitan alkyl ester and polyoxyethylene sorbitan alkyl ester are listed (see Remarks: page 6).  
The argument is not persuasive.  Even though BASEETH discloses more than one alternative of the vegetable fatty acids of which pelargonic acid is one of them, the 
Likewise, even though BASEETH discloses more than ten alternative of the co-surfactants of which sorbitan alkyl ester and polyoxyethylene sorbitan alkyl ester are listed, the disclosure does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage a skilled person to select sorbitan alkyl ester, polyoxyethylene sorbitan alkyl ester or a combination thereof as the choice for co-surfactants.
Therefore, BASEETH as a whole suggested the desirability of a combination of a vegetable fatty acid (e.g. pelargonic acid) with more than one co-surfactant (e.g. a polyoxyethylene sorbitan alkyl ester, a sorbitan alkyl ester, or combination thereof) limitations claimed, thus providing a motivation to combine, and such motivation which need not be supported by a finding that the prior art BASEETH et al. suggested that the combination claimed by the applicant was the preferred, or most desirable combination over the other alternatives. Id. See also In re Urbanski, 809 F.3d 1237, 1244, 117 USPQ2d 1499, 1504 (Fed. Cir. 2016).
Applicants next argued that the Example 6 disclosed in BASEETH reference does not contain the same ingredients of the composition used in the method as claimed (see Remarks: page 7).
The argument is not persuasive.  The Examples disclosed in BASEETH (e.g. [0057]) is only the specific embodiments or teaching of the reference.  In BASEETH’s teaching, BASEETH clearly suggests that one of the embodiments of the agricultural adjuvant composition, that provides the beneficial effects as those set forth above, can 
Applicants next argued that COULTAS concerns the use of fatty acids in combination with maleic hydrazide to control tobacco suckers on topped plants. Example 1 of COULTAS describes the control of tobacco suckers using C9 fatty acid and maleic hydrazide (see: p.5, line 19-32), where pelargonic acid (C9) was formulated for application as a 60% emulsifiable concentrate in 30% Sun Oil and 10% emulsifiers (8% non-ionic and 2% anionic), and there is no mention of the use of two or more nonionic surfactants wherein the first one being a polyoxyethylene sorbitan alkyl ester and the second one being a sorbitan alkyl ester as claimed (see Remarks: page 7).
The argument is not persuasive because the obviousness rejection(s) set forth above is based on the combined teaching of BASSETH, COULTAS and TSO, wherein the primary reference BASEETH as a whole suggested the desirability of a combination of a vegetable fatty acid (e.g. pelargonic acid) with more than one co-surfactant (e.g. a polyoxyethylene sorbitan alkyl ester, a sorbitan alkyl ester, or combination thereof) to produce an adjuvant composition useful for agricultural applications, and BASEETH also teaches how the treated plants can be benefited upon contacting said agricultural adjuvant composition, i.e. the adjuvant system provides more uniform coverage by decreasing surface tension of spray solutions, thus, aiding in penetration, as discussed supra.  Therefore, BASEETH teaches a similar composition as the present composition and can be used in agricultural purposes.
The other reference COULTAS is relied upon to teach that the claimed fatty acid 
Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in achieving the claimed method for controlling the growth of suckers on plants (i.e. tobacco plants) by combining the teaching of BASEETH and COUTLAS, as discussed supra.
Applicants next argued that the reference TSO teaches a method for controlling the growth of suckers in tobacco plants, but TSO teaches the use of methyl ester of pelargonic acid, rather than the pelargonic acid as claimed, in their method, which has long been regarded as being phytotoxic to be useful as chemical pinching agents or axillary bud inhibitors, and is supported by COULTAS at p.2, line 29-31 (see Remarks: page 8).
The argument is not persuasive.  While COUTLAS at p.2, line 29-31 stated the existing phytotoxic problem of fatty acids as “pinching agents” or “axillary bud inhibitors”, COUTLAS explicitly teaches the other function/use of the fatty acids, particularly the C7 to C11 fatty acids, in their method as a contact agent in one or more of the initial contact treatment, which frequently precedes application of maleic hydrazide (see COUTLAS: page 3, line 28-30).  Therefore, COUTLAS does not teach away or against the use of fatty 
Applicants next argued that the reference BHATNAGAR does not teach or suggest the composition and method as claimed (see Remarks: page 9).
The argument is not persuasive because the composition and method as claimed have been taught and suggested by the combination of BASEETH, COUTLAS and TSO, as discussed above.  The reference BHATNAGAR is relied upon to teach the non-ionic surfactant, i.e. sorbitan monooleate, can be used in an agricultural composition comprising polyoxyethylene sorbitan monooleate for controlling pests, insects and diseases in a variety of plantations, agricultural fields, orchards, and flowers; and BHATNAGAR also provides the desirable effects or advantages that are offered by the agricultural composition, i.e. it is eco-friendly, highly biodegradable, non-toxic to humans and non-phytotoxic to plants, and is thus suitable for organic farming and can provide excellent control of pests.


Conclusion
No claims are allowed.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEI-PING CHUI whose telephone number is (571) 272-9078.  The examiner can normally be reached on M-F 9:00 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. C./
Examiner, Art Unit 1616  

/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616